Per Curiam. The Board of Certified Court Reporters has petitioned us to adopt a uniform set of standards for all transcripts. The Board’s recommendations have been approved by the Arkansas Court Reporters Association. Interested parties have generously given their advice, opinions, and recommendations regarding what these standards should be. The great majority responding to the petition favors some sort of uniform guidelines. A majority is against abandoning legal size paper. Most of the specific objections made regard the form to be used in transcribing the questions, answers, colloquy, and other material. Many prefer a form that sets the testimony apart completely from the symbols “Q” and “A” for easy reference. We have adopted the proposal of the Board of Certified Court Reporters with some exceptions. We are not yet ready to abandon the use of legal size paper, and we are not yet convinced we should require the use of lined and numbered pages. Most all of those responding agree that the left margin should begin 1% inch from the edge of the page. However, since we accept the fact that the number of lines on a page may be reduced to 25, we see no reason to not require that the margin begin at one inch. No longer will we make exceptions to our rules requiring that all records be bound at the top; reporters and clerks are reminded that records not so bound will be rejected by the clerk. Such transcripts are far easier to read than those bound at the side and will give the transcript purchaser more for the money. It is difficult to find a consensus on the form to be used for questions and answers, colloquy and other exhibits. Nearly all responding proposed a slightly different form. We have adopted a standard which we think satisfies the need for substance on a page and a form that provides ready reference to the reader. The example attached to the Board’s petition is all in capital letters which is generally referred to as the upper case. We were unaware this was an acceptable practice for transcripts. We will require all transcripts to be in the lower case. We amend Rule 12 of the Rules of the Supreme Court to read: (i) MUST BE RIBBON PRINT. — The record must be made out in plain typewriting of first impression, not copies, on 8 Vi" x 14" paper and fastened at the top of the page. Records prepared with the aid of a computer may be on 8 Vi" x 11" paper. All transcripts shall be prepared by certified court reporters according to the following rules: (1) No fewer than 25 typed lines on standard 8 Vi" by 14" paper. (2) No fewer than 9 or 10 characters to the typed inch. (3) Left-hand margins to be set at no more than 1". (4) Right-hand margins to be set at no more than (5) Each question and answer to begin on a separate line. (6) Each question and answer to begin at the left-hand margin with no more than 5 spaces from the “Q” and “A” to the text. (7) Carry-over “Q” and “A” lines to begin at the left-hand margin. (8) Colloquy material, quoted material, parentheticals and exhibit markings to begin no more than 15 spaces from the left-hand margin with carry-over lines to begin no more than 10 spaces from the left-hand margin. (9) All transcripts must be prepared in the lower case. (10) All depositions prepared for use as evidence in any court shall comply with these rules with these exceptions: (A) 8'/2" x 11” paper may be used. (B) The left-hand margin to be set at no more than Vk". (C) Binding may be on the left. This rule is effective January 1, 1987. All depositions prepared and all transcripts certified after December 31, 1986, shall conform to these guidelines. Justice Hickman, being a member of the Certified Court Reporters Board, did not participate in the final approval of the standards.